Citation Nr: 9930427	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98 - 09 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-traumatic stress 
disorder.   

Entitlement to an effective date prior to May 23, 1991, for the grant of 
service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to October 1968, 
including service in the Republic of Vietnam from November 1967 to October 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of January 1998 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That rating 
decision granted service connection for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling, with an effective date of 
January 13, 1995.  The veteran appealed, seeking an increased rating for 
his service-connected PTSD as well as an earlier effective date for the 
grant of service connection for PTSD.  A Statement of the Case was issued 
addressing both issues, and the veteran addressed both issues in his 
Substantive Appeal.  

During the pendency of this appeal, a rating decision of January 1999 
granted an increased rating of 50 percent for PTSD, and further granted an 
earlier effective date of May 23, 1991 for the grant of service connection 
for PTSD.  The veteran was notified of those determinations, and was 
advised that the assignment of an earlier effective date of May 23, 1991 
for the grant of service connection for PTSD constituted a complete grant 
of benefits with respect to that issue, and that his appeal with respect to 
that issue was considered withdrawn. 

The United States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in controversy where 
less than the maximum available benefit 

is awarded.  Cf. Swan v. Derwinski,  1 Vet.App. 20, 20-23 (1990).  Where a 
claimant has filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, . . . does not abrogate the pending appeal.  
AB v. Brown,  6 Vet.App. 35, 38 (1993).  The award of an effective date of 
May 23, 1991 is less than the maximum benefit available to the veteran 
should an effective date prior to May 23, 1991 be awarded.  

Governing regulations provide that a Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  38 U.S.C.A. 
§ 7104(d)(3) (West 1991 & Supp. 1998);  38 C.F.R. § 20.204(b) (1998).  
Withdrawal may be by the appellant or by his or her authorized 
representative, except that a representative may not withdraw either a 
Notice of Disagreement or a Substantive Appeal without the express written 
consent of the appellant.  The agency of original jurusdiction may not 
withdraw a Notice of Disagreement or a Substantive Appeal after filing of 
either or both.  38 U.S.C.A. § 7104(b)(2) (West 1991 & Supp. 1998);  
38 C.F.R. § 20.204(c) (1998).  

The record shows that the RO provided written notification to the veteran 
of the rating decision of January 1999 which granted an increased rating of 
50 percent for his service-connected PTSD and an earlier effective date of 
May 23, 1991 for the grant of service connection for PTSD.  Thereafter, the 
veteran and his representative did not offer any additional evidence or 
argument with respect to the issue of an earlier effective date for the 
grant of service connection for PTSD.  Further, at the videoconference 
hearing held in May 1999, the veteran and his representative agreed that 
the issue on appeal was entitlement to a rating in excess of 50 percent for 
the veteran's service-connected PTSD.  While this case is in Remand status, 
the RO should make an inquiry as to whether the appellant intends to 
withdraw his appeal for an effective date prior to May 23, 1991, for the 
grant of service connection for PTSD.  If so, such withdrawal must be 
submitted in writing by the appellant. 

REMAND

The Board's review of the claims folder shows that the last VA psychiatric 
examination of the veteran was conducted in July 1996.  

Effective November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On and 
after that date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996), now codified at  
38 C.F.R. §§ 4.125-4.130).  The new criteria for evaluating service-
connected psychiatric disability are codified at  38 C.F.R. § 4.130.  
61 Fed. Reg. 52,700-1 (1998).  See PTSD (309.81, Subsections A, (1) and 
(2).  The new diagnostic criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board are required to 
evaluate the veteran's service-connected PTSD by applying the diagnostic 
criteria contained in the VA Schedule for Rating Disabilities related to 
psychiatric disability as it was in effect prior to November 7, 1996 (DSM-
III), as well as in accordance with the revised criteria that became 
effective on that date.  See PTSD (DSM IV, 309.81, Subsections A, (1) and 
(2).  

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary did so.  This 
veteran reopened his claim for PTSD in May 1991.  Following completion of 
the actions requested in this Remand decision, the RO should review this 
claim and issue a Supplemental Statement of the Case providing the current 
applicable standard for evaluating PTSD.  

In a recent decision, the Court held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  The Court further held that a 
remand by the Court or the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 1991 & Supp. 
1998).  Further, the Court stated that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the Court by whatever 
means are required.  Accordingly, the RO must review all examination 
reports prior to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO for further 
appropriate action as directed.  

Based upon the foregoing, the case is remanded to the RO for the following 
actions:

1.  The RO should ask the appellant whether 
the assignment of an earlier effective date 
of May 23, 1991, for the grant of service 
connection for PTSD satisfies his appeal as 
to that issue.  If so, the withdrawal of the 
appeal as to that issue must be submitted in 
writing by the appellant. 

2.  The veteran should be scheduled for a 
special VA psychiatric evaluation by a board 
certified psychiatrist who is qualified to 
evaluate and diagnose PTSD and who has not 
previously examined or treated the veteran.  
The claims must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examination is to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and all 
appropriate studies are to be performed.  The 
examiner should be asked to distinguish the 
major depression arising from the veteran's 
chronic renal failure, diabetes mellitus, 
explosive personality disorder, uncontrolled 
hypertension, thrombophlebitis of the right 
leg, obesity, and advanced arthritis of the 
right knee from that which stems from his 
service-connected PTSD.  In addition, the 
examiner should assign a Global Assessment of 
Functioning (GAF) Score.  Any and all 
opinions expressed must be accompanied by a 
complete rationale.  

3.  The RO should then readjudicate the issue 
of a rating in excess of 50 percent for PTSD, 
in light of the additional evidence obtained.  
If the appellant elects to pursue hisa appeal 
for an effective date prior to May 23, 1991 
for the grant of service connection for PTSD, 
that issue should also be reviewed and 
readjudicated.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction or if a timely notice of disagreement is received with respect 
to any other matter, the RO should issue a Supplemental Statement of the 
Case, providing the current applicable standard for diagnosing PTSD and 
including all applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  The appellant 
should be advised of the requirements to initiate and perfect an appeal on 
any issue addressed in the Supplemental Statement of the Case which is not 
currently on appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition of this claim.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



